Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Oath/Declaration as file 12/08/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…one or more voltage sensors integral with a housing for detecting a voltage of a power cable of a transformer; one or more environmental sensors including a smoke sensor configured to detect smoke in an area surrounding the transformer; a processor configured to monitor the smoke sensor, the processor configured to transmit a message if smoke is detected surrounding the transformer.”
Claims 2-8 are also allowed as they further limit allowed claim 1.
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…one or more voltage sensors configured for detecting a voltage of a power cable of a transformer; a processor configured to monitor the voltage sensors to ensure that the transformer and/or nearby power grid assets are operating properly, determine if a detrimental scenario is taking place based on the monitoring, and notifying personnel of the detrimental scenario.”
Claims 10-46 are also allowed as they further limit allowed claim 9.
The closest prior art references that were found based on an updated search.
Bjorn US 2006/0170410 - The system includes several monitoring devices mounted in a number of monitoring locations.
Bjorn US 2010/0295692 - The system includes several monitoring devices mounted in a number of monitoring locations.
Beaudet et al. US 2021/0080514 - The device has voltage sensors that are integral with a housing for detecting a voltage of a power cable (1024-1026) of a transformer. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 9; therefore claims 1-46 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867